Citation Nr: 0710262	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-26 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
right knee condition. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
upper and lower back condition. 

3.  Entitlement to service connection for asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1968 to November 
1970.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for asthma.  In 
addition, the RO determined that the veteran failed to submit 
new and material evidence sufficient to reopen his previously 
denied claims for service connection for right knee and back 
conditions. 


FINDINGS OF FACT

1.  In a June 1997 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen the veteran's previously denied claims for service 
connection for right knee and back conditions.  The veteran 
was notified of that decision; however, he did not submit a 
notice of disagreement or perfect an appeal. 

2.  Evidence received since the June 1997 decision is 
cumulative and redundant of other evidence of record or does 
not raise a reasonable possibility of substantiating the 
claim.

3.  A chronic lung disease, including asthma, did not first 
manifest in service and is not related to a disease or injury 
in service. 


CONCLUSIONS OF LAW

1.  The June 1997 rating decision, in which the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen the veteran's previously denied claim 
for service connection for right knee and back conditions, is 
final. 38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997). 
2.  New and material evidence has not been received since the 
June 1997 rating decision; therefore, the claims for service 
connection for right knee and back conditions are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2006).

3.  A chronic lung disease, including asthma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed after August 29, 2001, new and material 
evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 156.
 
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  
For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that his current right knee and back 
disabilities are related to a motor vehicle accident which 
occurred during service.  The veteran was previously declined 
service connection for right knee and back conditions in 
February 1981.  The veteran was notified of the decision; 
however, he did not submit a notice of disagreement or 
perfect an appeal.  He successfully reopened his claim in 
August 1988; however, the Board upheld the RO's denial of 
service connection in February 1991.  

In June 1997, the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
previously denied claims for service connection.  In denying 
his claim, the RO concluded that the evidence received in 
connection with the claim to reopen failed to establish a 
medical nexus between the veteran's current right knee 
disability and the right knee injury during service.  With 
regard to the veteran's claim of service connection for a 
back condition, the RO concluded that the evidence received 
in connection with the claim to reopen failed to establish a 
diagnosis of a current back condition or that the veteran 
injured his back during service.  The relevant evidence 
considered in conjunction with the June 1997 denial of VA 
compensation benefits included the veteran's service medical 
records, his lay statements in support of his claim, and 
private and VA medical records. 

The evidence submitted to reopen the claim includes VA 
medical records documenting treatment for chronic low back 
pain and bilateral knee pain and lay statements from the 
veteran and his sister attesting to the service incurrence of 
his right knee and back disabilities.
 
While the recently submitted medical records are new, medical 
evidence describing the veteran's current condition is not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  As such, the current 
medical records do not serve to reopen the veteran's claim.  
Similarly, the veteran's contentions concerning the origins 
of his disabilities merely duplicate the contentions which 
were of record at the time of the previous denials.  See 
Bostain v. West, 11 Vet. App. 124 (lay hearing testimony 
which is cumulative of previous contentions which were 
considered by the decision maker at the time of the prior 
final disallowance is not new evidence).  The evidence 
submitted is cumulative and redundant of the evidence of 
record in June 1997.  The lay statements provided by his 
sister have not previously been considered.  They are to the 
effect that the veteran's back and knees were injured in 
service, and that he came home with the body of an old man.  
The sister is not competent to state that the injuries 
occurred in service unless she observed them at the time, 
which she does not allege.  And the characterization of her 
brother as having the body of an old man is too vague to have 
any possibility of substantiating the claims.

The determinative issue in a claim for service connection is 
whether there is medical evidence of a current disability; 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  With regard to 
the veteran's claim for service connection for a right knee 
condition, the veteran has submitted evidence of current 
medical treatment for right knee pain and service medical 
records reflecting treatment for a right knee injury; 
however, he has not submitted evidence of a medical nexus 
between his current disability and service.  With regard to 
his claim for service connection for upper and lower back 
conditions, the veteran has submitted evidence of current 
treatment for chronic low back pain; however, he has not 
submitted evidence of treatment for a back injury or back 
pain during service or a medical nexus opinion relating his 
current disability to service.  The Board finds that the 
evidence submitted does not raise a reasonable possibility of 
substantiating the veteran's previously denied claims of 
service connection for right knee and back conditions.  As 
the veteran has not met the threshold burden of submitting 
new and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply and the claim is 
not reopened.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of the claim, 
private treatment records, and VA medical records. Although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf. The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, on 
the claim. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The veteran claims service connection for asthma, which he 
contends developed during service after he was locked in a 
room where paint was stored.  Service medical records reflect 
normal lungs and chest and no complaints of asthma on 
examination in May 1968.  The veteran did not complain of or 
seek treatment for a condition affecting his lungs during 
service.  No abnormalities were noted at separation in 
November 1970, and the veteran did not complain of asthma or 
any other conditions affecting his lungs. 

A review of the evidence indicates there is no objective 
medical support for the veteran's claim of a chronic lung 
disease disability diagnosed as asthma.  Although February 
1999 VA medical records reflect a "history of asthma," 
February 2004 VA records note that the veteran's pulmonary 
function test (PFT) was not indicative of asthma.  November 
2005 VA medical records reflect a diagnosis of and treatment 
for chronic obstructive pulmonary disease (COPD).  

Further, despite a current diagnosis of COPD, the 
preponderance of the evidence is against a nexus between COPD 
and active service.  Service medical records are silent for 
any complaints of or treatment for asthma, COPD, or any 
condition affecting the lungs.  The veteran was first 
diagnosed with COPD approximately 29 years after separating 
from service. Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is no probative evidence that the veteran suffered 
injury to the lungs or was diagnosed with chronic lung 
disease, including asthma, during service.  The veteran's 
sister states he came home with respiratory problems, but is 
not competent to diagnose a respiratory condition or 
attribute it to service.  There is no medical opinion 
relating the veteran's current diagnosis of COPD to active 
service.  The criteria for a grant of service connection have 
not been met.  The preponderance of evidence is against the 
claim, the "benefit of the doubt rule" does not apply, and 
the claim for service connection for asthma must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him that he needed to submit new and material 
evidence to reopen his previously denied claims in August 
2003, including evidence that his current conditions occurred 
in service.  They further informed the veteran of the 
evidence the RO would obtain on his behalf.  The RO notified 
him of the information and evidence needed to establish 
entitlement to service-connection in correspondence dated 
December 2003. Because the claims have not been reopened and 
service-connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claims, the RO obtained 
his service medical records, private and VA medical records, 
and lay statements in support of his claim.  VA's duty to 
assist does not include providing a VA examination in claims 
to reopen.  The veteran was not afforded a VA examination in 
connection with the claim for service connection for asthma 
and the Board finds that such an examination is not 
necessary.  There is no evidence establishing that the 
veteran has been diagnosed with asthma, or that his COPD was 
incurred in service or may be associated with service.  See 
38 C.F.R. § 3.159(c) (4) (2006). The Board concludes that all 
relevant evidence has been obtained for determining the 
merits of this claim and that no reasonable possibility 
exists that any further assistance would aid the veteran in 
substantiating his claim. 


ORDER

1.  New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for right knee condition is denied. 

2.  New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for upper and lower back condition is denied. 

3.  Entitlement to service connection for asthma is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


